Citation Nr: 0205077	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  01-06 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service-connection for a claimed scrotal 
disorder.  

2.  Whether new and material evidence has been received 
sufficient to reopen the claim of service connection for a 
headache disorder.  

3.  Whether new and material evidence has been received 
sufficient to reopen the claim of service connection for 
pulmonary tuberculosis.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  

These matters come to the Board of Veterans' Appeals on 
appeal from a March 2000 rating decision by the RO.  

The veteran initially requested a hearing in a March 2000 
statement; however, the RO contacted him in July 2001 when he 
withdrew his request.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims has been obtained.  

2.  The veteran suffered an injury in service that is shown 
as likely as not to have caused the currently diagnosed 
chronic orchiodynia.  

3.  In rating decision of December 1954, the RO denied the 
veteran's claim of service connection for a pulmonary 
tuberculosis; in the absence of timely filed appeals, that 
decision became final.  

4.  The recently submitted evidence is cumulative in nature 
in that it consists of copies of service medical records and 
other records of pulmonary tuberculosis treatment subsequent 
to service that were previously considered in connection with 
the December 1954 rating decision.  

5.  In a rating decision of December 1980, the RO denied the 
veteran's original claim of service connection for a headache 
disorder; in the absence of a timely filed appeal, this 
decision became final.  

6.  New evidence has been presented that is so significant 
that it must be considered in order to fairly decide the 
merits of the claim of service connection for a headache 
disorder.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by chronic orchiodynia is due to an 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5104, 5107, 7104 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).  

2.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for a headache 
disorder.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 3.303, 20.1103 
(2001).  

3.  New and material evidence has not been submitted to 
reopen the veteran's claim of service connection for 
pulmonary tuberculosis.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107, 5108, 7104, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 20.1103 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Among other things, the VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to notify and assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West , 12 Vet. App. 477 (1999),withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations were 
effective November 9, 2000.  

The Board notes that the veteran's representative has argued 
that the new VCAA regulations pertaining to whether new and 
material evidence has been submitted are applicable to the 
instant case.  The Board notes that recent VCAA regulatory 
amendments change 38 C.F.R. § 3.156(a) to the extent that 
they now expressly limit the definitions of what evidence may 
be considered "new" and "material"; however, the amendment to 
38 CFR § 3.156(a) applies to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  66 Fed. 
Reg. 45, 620, 45, 630 (Aug. 29, 2001).  

Thus, the new regulations only apply prospectively to claims 
filed on or after August 29, 2001.  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's March 2000 decision, as well as the July 
2001 Statement of the Case, the associated notice letters, 
and the development letters the RO sent to the veteran in 
July 1999 and July 2001 informed him of the information and 
evidence needed to substantiate the claim.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A. 

Copies of the veteran's service medical records have been 
obtained and associated with the claims folder.  The RO has 
requested the private treatment records the veteran reported, 
and notified the veteran when it was unable to obtain those 
records, and what action it would take next.  The RO also 
requested the veteran provide additional information needed 
to obtain those records.  The veteran indicated that the 
information did not exist, and that he had no further 
evidence to submit.  

The Board notes that the veteran was also afforded a VA 
examination in August 1999.  

In spite of the notice VA provided the veteran with, as noted 
above, the veteran has not referenced any unobtained or 
obtainable evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claims, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. at 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  

For the reasons previously set forth, the Board finds that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claims, and 
determines that the directives of VCAA have been complied 
with regarding VA's duties to notify and to assist him, with 
respect to the claim of service connection for a scrotal 
disorder and the application to reopen the claim of service 
connection for pulmonary tuberculosis.  

As discussed hereinbelow, the reopened claim of service 
connection for a headache disorder is addressed in the Remand 
portion of this document for the purpose of obtaining 
additional development.  

Hence, another remand for the RO to address the VCAA, in the 
first instance, would serve no useful purpose.  See Soyini, 1 
Vet. App. at 546 (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided.)  

Therefore, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision.  See Bernard, 
4 Vet. App. 384 (1993).  


II.  Claimed Scrotal Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110;   38 C.F.R. § 3.303.  

Th regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran contends that he currently suffers from a scrotal 
disorder that is due to an in-service injury.  

A careful review of the service medical records shows that 
the veteran suffered a moderately severe abraded wound to the 
left side of his scrotum, while attempting to saddle a horse 
while he was on duty in Texas in January 1943.  He was 
hospitalized and discharged to duty approximately 7 days 
later.  His condition was noted to be improved.  The undated 
report of his discharge examination showed only that his 
genitourinary system was clinically evaluated as normal.  

An August 1999 VA examination report is also of record.  It 
shows that the veteran reported having a history of left 
testicular pain that occurred after an injury in the service.  
The examiner stated that he had "no documentation that an 
actual injury took place, but he ha[d] had chronic pain in 
the left side of his scrotum."  

On examination, the VA examiner found that the left testicle 
demonstrated tenderness and was normal in size and shape.  

The impression was that of chronic orchiodynia "that [was] 
left testicular pain, chronic, secondary to trauma with no 
evidence of fatigability nor incoordination due to this 
condition."  

In the Board's view, the evidence is in relative equipoise in 
showing that, as likely as not, the veteran's currently 
demonstrated chronic orchiodynia is due to the injury 
suffered in service.  

The recent VA examiner determined, although he did not have 
documentation of the veteran's in-service injury, after 
obtaining the veteran's medical history and performing a 
physical examination, that the veteran had chronic pain in 
the left side of his scrotum.  Hernandez-Toyens v. West, 11 
Vet. App. 379 (1998) (examiner's notation, albeit conclusory, 
reflects the medical determination of a competent expert, 
made after a full evaluation of the veteran, as to the 
conditions and events relating to the veteran's current 
condition).  

The examiner found that the veteran's chronic orchiodynia was 
secondary to trauma.  See Colvin v. Derwinski,  1 Vet. App. 
171, 175 (1991).  

A review of the veteran's service medical records in this 
regard shows that the veteran was hospitalized for such a 
scrotal injury during his active service.  

The record does not show that this disorder was due to 
intercurrent injury or that the veteran was shown to be an 
unreliable historian.  See Forshey v. West, 12 Vet. App. 71, 
74 (1999) (negative evidence tending to disprove the 
existence of an intervening cause is relevant to a 
determination of proximate cause).  

In fact, it shows that the examiner specifically adopted the 
veteran's recitation of his medical history in reaching the 
medical conclusions made in the August 1999 VA examination 
report.  Hernandez-Toyens, 11 Vet. App. 379.  

Thus, the Board finds by extending the benefit of the doubt 
to the veteran that service connection for chronic 
orchiodynia is warranted.  


III.  Claimed Headache Disorder

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals) summarized 
the analysis in determining whether evidence is new and 
material in Evans v. Brown, 9 Vet. App. 273 (1996).  

VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issues at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Additionally, the Board notes that recent VCAA regulatory 
amendments change 38 C.F.R. § 3.156(a) to the extent that 
they now expressly define "new" and "material" evidence; 
however, the effective date of these specific changes is on 
August 29, 2001. 66 Fed. Reg. 45, 620, 45, 630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  Thus, the 
new regulations only apply prospectively to claims filed on 
or after August 29, 2001.  

The veteran avers that he has a current headache disability 
that is related to his active service.  

A review of the record shows that the veteran's claim of 
service connection for headache disorder was finally denied 
in a rating decision of December 1980.  

The veteran's service medical records showed that the veteran 
was seen for severe headaches after acute coal gas poisoning 
in December 1944, and that his headache improved, but 
persisted the next day.  

An October 1980 VA examination report shows that the veteran 
was diagnosed with tension headaches.  

In the December 1980 rating decision, the RO determined that 
the veteran's headaches in service were related to acute coal 
gas poisoning and not related to currently diagnosed tension 
headaches.  

Of record since the December 1980 rating decision is the 
August 1999 VA examination report.  The VA examiner 
determined that, although carbon monoxide poisoning could 
cause acute headaches, due to the lack of neurological 
findings on examination, carbon monoxide poisoning was not 
the etiology of the veteran's current headaches.  The 
examiner concluded that the veteran's headaches were more 
likely a migraine variety, which were not related to carbon 
monoxide poisoning.  

The evidence is certainly new, as it was not of record at the 
time of the RO's December 1980 decision.  

Furthermore, the evidence is material as it provides 
diagnosis of a new disability that was not of record at the 
time of the RO's December 1980 decision, namely, a migraine 
headache disability.  

The Board finds that this new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for a headache disorder.  


IV.  Claimed Pulmonary Tuberculosis

The veteran has claimed that he suffered pulmonary 
tuberculosis that was due to his service.  

In a December 1954 rating decision, the RO denied the 
veteran's claim of service connection for pulmonary 
tuberculosis.  The RO noted that both the veteran's induction 
and discharge examinations had revealed that the chest x-ray 
studies taken during service showed no pulmonary tuberculosis 
and that, in fact, pulmonary tuberculosis had not been 
manifested by the evidence until March 6, 1954, well beyond 
the presumptive period.  

The veteran applied to reopen his claim of service connection 
for pulmonary tuberculosis in July 1999.  

Although the RO obtained copies of the evidence the veteran 
reported existed at a VA facility, this evidence was already 
of record when the December 1954 rating decision was made, 
and thus, was duplicative of evidence already considered.  

Similarly, the copies of the veteran's service medical 
records, and additional copies of the veteran's VA 
hospitalization records which the veteran submitted, are 
merely duplicative of those records that were considered when 
the December 1954 decision was made.  

Therefore, the additional evidence is not new and material 
for the purpose of reopening the claim of service connection 
for pulmonary tuberculosis.  



ORDER

Service connection for chronic left orchiodynia is granted.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a headache disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for pulmonary tuberculosis, 
the appeal to this extent is denied.  



REMAND

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened.  VA must then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist has been fulfilled. Winters 
v. West, 12 Vet. App. 203 (1999) (en banc).  

As indicated hereinabove, there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA with respect to the newly reopened claim of 
entitlement to service connection for a headache disability, 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard, 4 Vet. App. 384.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who 
treated him for a headache disorder since 
service.  The veteran also should be 
instructed in this regard that he should 
submit medical evidence to support his 
lay assertions that he has a current 
headache disability that is due to 
disease or injury that was incurred in or 
aggravated by service.  With necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

3.  After completing the action requested 
hereinabove and after undertaking any 
additional development deemed 
appropriate, the RO should undertake to 
review the veteran's claim of service 
connection for a headache disorder on a 
de novo basis.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


